t c memo united_states tax_court wendell ray holloway petitioner v commissioner of internal revenue respondent docket no 8779-06l filed date wendell ray holloway pro_se denise a diloreto and paul j krazeise jr for respondent memorandum opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or sustaining a proposed levy to collect petitioner’s federal income taxes for and in the notice_of_determination a proposed levy with respect to and was not sustained the issue for decision is whether it was an abuse_of_discretion to sustain the proposed levy unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue background petitioner is a self-employed attorney who resided in kentucky at the time that his petition was filed petitioner was married to tammy s holloway ms holloway or petitioner’s former spouse from date through date petitioner and ms holloway filed joint federal_income_tax returns for and petitioner’s joint_return reflected amounts owed of dollar_figure for dollar_figure for and dollar_figure for the amounts were unpaid and the taxes shown on the returns were assessed in respondent’s innocent spouse unit in covington kentucky determined that ms holloway was entitled to relief under sec_6015 for the underpayments shown on the joint returns for and according to respondent’s records notices were sent to petitioner before and after the decision to grant relief to his former spouse on date revenue_officer sheila stewart stewart sent to petitioner a final notice--notice of intent to levy and notice of your right to a hearing listing the amounts that were owed on petitioner’s tax_liabilities for through as totaling dollar_figure petitioner requested a sec_6330 hearing attached to his request was a document entitled notice of appeal challenge and objection request for production of documents demand for hearing and judicial review and counterclaim and offset and to dismiss notice in that document petitioner set forth a melange of claims including that the revenue_officer had failed to make available to him payment plans that the irs had erroneously granted relief to his former spouse that and liabilities were not properly the subject of levy that petitioner was not liable for penalties and interest that petitioner had a counterclaim and offset for property taken from him when he was a minor and numerous vague and unsupported claims of violation of procedural regulations due process and equal protection petitioner requested a face- to-face hearing close to his residence in a letter dated date he explained his position that he had sold cattle herds during to meet the demands of his former wife who started divorce proceedings in he stated it is my understanding that my ex-wife was granted innocent spouse status about date even though she is the one that spent all the money and that is the reason the two cattle herds had to be sold petitioner requested that the hearing be delayed because of his domestic situation and his professional responsibilities a hearing was subsequently set for date by settlement officer danny l williams williams in a letter dated date petitioner requested a delay and a hearing was set for date prior to and during the hearing petitioner demanded certain information concerning the grant of relief under sec_6015 to his former spouse williams sent to petitioner instructions for submitting a freedom_of_information_act_request a hearing was conducted on date and additional documents were sent by petitioner to williams after the hearing there was no tape-recording or transcript of the sec_6330 hearing conducted by williams with petitioner on date nor was one requested by petitioner prior to the sec_6330 hearing date on date the notice_of_determination concerning collection action s under sec_6320 and or signed by an appeals team manager was sent to petitioner the notice_of_determination set forth petitioner’s various claims and accepted only petitioner’s contention with respect to and the notice analyzed petitioner’s financial information and concluded that an offer-in-compromise was not a viable collection alternative because he had more than sufficient equity in his assets to pay his liability in full the notice stated that petitioner had been given notice of and an opportunity to participate in the action on his former spouse’s sec_6015 claim that he had not responded and that he had admitted receiving the notices but ignored them because contesting them might affect his child custody battle after discussing each of petitioner’s claims the notice sustained the proposed levy action to collect the liabilities owed for and discussion petitioner requested and received a hearing under sec_6330 sec_6330 provides sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioner’s liabilities were self-reported and arguably the subject of challenge at the hearing see 122_tc_1 however at no time has petitioner raised a viable challenge to the amounts assessed against him his arguments boil down to a claim that the internal_revenue_service irs is precluded from collecting interest and penalties because of procedural errors although he broadly alleges issues as to the amounts of tax he has not identified or proven any errors as to the assessed amounts petitioner’s primary contention which permeates several different claims of violation of due process is that the irs erroneously granted sec_6015 relief to his former spouse petitioner claims that he is entitled to raise this issue under sec_6330 he argues that his wife and her demands during divorce proceedings caused the unpaid liabilities and that he did not receive adequate notice before she was granted relief he did not however present any persuasive or admissible evidence in support of those claims in the petition in this case in numerous meritless motions and in his posttrial briefs petitioner has merely repeated his broad unsupported assertions that he has been denied due process of law and that the irs has not proceeded properly despite the opportunity to testify at trial petitioner declined to do so preferring instead to submit this case on the stipulation and his written arguments respondent on the other hand filed a motion for summary_judgment based on a declaration of williams setting out the relevant documents contained in the administrative file from the cdp hearing respondent contends that testimony and or evidence outside of the administrative record may be admissible if the administrative record does not completely disclose all of the factors considered by the agency or if there is a dispute over what happened during the hearing process 125_tc_301 new evidence regarding an irregularity in the conduct of a hearing or some defect in the record may be presented at trial even if the record rule is applicable see also robinette f 3d pincite of course where a record created in informal proceedings does not adequately disclose the basis for the agency’s decision then it may be appropriate for the reviewing court to receive evidence concerning what happened during the agency proceedings citation omitted the administrative record in this case however not only completely discloses all of the factors that respondent’s settlement officer considered in making his determination but also confirms that he did not omit any relevant factor required to make such determination and petitioner has failed to allege material facts or otherwise make a prima facie showing that any exceptions to the record rule apply respondent also alleged on date petitioner met with respondent’s revenue_officer sheila stewart in respondent’s owensboro kentucky office to discuss petitioner’s unpaid income_tax liabilities during that meeting petitioner told revenue_officer stewart that he had received the prior correspondence sent to him by respondent’s innocent spouse unit in cincinnati ohio regarding the innocent spouse relief claim filed by tammy s holloway and that he did not contest or otherwise dispute such claim by her because he feared that it may affect the disposition of his child custody dispute with her in their pending divorce action declaration exhibit y the declaration of williams was attached to respondent’s motion but there was no declaration from stewart exhibit y was an unsigned printout of a case history of petitioner and ms holloway because petitioner disputed the completeness of the administrative record and the factual assertions made including his alleged admissions to stewart concerning his receipt of notice of the claims of ms holloway respondent’s motion for summary_judgment was denied respondent did not call any witnesses at trial although respondent repeats in the briefs the allegations of statements made to stewart and claims that those statements are admissions and exceptions to the hearsay rule there is no evidence that petitioner made the statements to stewart petitioner denies making the statements though not under oath thus there is no admissible evidence in the record as to whether the statements were made or not made for the reasons explained below we conclude that the disputed admissions are irrelevant to our decision respondent also argues that we are bound by the administrative record in this case notwithstanding petitioner’s disputes about omissions from and inadequacy of the administrative record because no testimony was offered at trial we do not need to consider whether testimony in addition to the administrative record may be considered the stipulation includes documents that were not included in the administrative record in this case and respondent has maintained a relevance objection to those documents because we agree with respondent’s relevance objection we need not address respondent’s contention that we are limited to the administrative record married taxpayers who elect to file a joint federal_income_tax return are jointly and severally liable for the entire tax due for the year of the return sec_6013 a spouse a requesting spouse may seek relief from joint_and_several_liability by following the procedures established in sec_6015 if the disputed liability involves nonpayment of taxes shown on a joint_return the only relief available is under sec_6015 see 120_tc_137 thus the relief pursued by and granted to ms holloway was relief under sec_6015 under the circumstances of this case petitioner is fully responsible for the unpaid amounts whether or not ms holloway is also responsible petitioner has provided neither reason nor authority supporting his assertion that relief given to ms holloway should preclude the proposed levy against his assets or that his claim is the type of spousal defense contemplated under sec_6330 neither he nor the court has the ability to require the irs to collect unpaid amounts from her rather than from him cf 432_f3d_972 9th cir 128_tc_108 119_tc_267 affd 360_f3d_361 2d cir 115_tc_582 affd 21_fedappx_160 4th cir petitioner contends that the failure to record the hearing and the failure to have certain documents in the form of admissible evidence make the determination null void and unenforceable that the assignment of his hearing to a settlement officer rather than an appeals officer and the issuance of the notice_of_determination signed by an appeals team manager were denials of due process and render the notice unenforceable and that certain irs employees were not competent to take the steps reflected in the administrative record although petitioner had the option under sec_7521 to request in advance that the hearing be recorded he has stipulated that he did not make such a request despite his rhetoric petitioner has not shown any requirement of law that was not followed by the persons involved he has not acknowledged or distinguished law contrary to his contentions see eg 411_f3d_621 6th cir 126_tc_237 elmore v commissioner t c memo petitioner has not addressed his financial circumstances that were determined in the notice to preclude alternative means of collection he raises new issues such as claims that certain assets are exempt only in his reply brief and therefore those issues will not be considered again his arguments are not supported by evidence or authority we need not and will not address all of them the abuse_of_discretion standard requires the court to decide whether the challenged determination was arbitrary capricious or without sound basis in fact or law see 112_tc_19 after considering petitioner’s lengthy submissions and the lack of evidentiary or legal support for his claims we conclude that he has shown neither error nor abuse_of_discretion in the notice_of_determination decision will be entered for respondent
